7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.BARBARA Y. DAVIS, Plaintiff-Appellant,v.AMERICAN TELEPHONE & TELEGRAPH COMPANY, Defendant-Appellee.
No. 91-2660.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 10, 1993.Decided:  September 17, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Barbara Y. Davis, Appellant Pro Se.
Ann-Mac Cox, Mcguire, Woods, Battle & Boothe, for Appellee.
E.D.Va.
AFFIRMED
Before WIDENER and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Barbara Y. Davis appeals from the district court's order dismissing her Title VII claims against AT & T. Our review of the record and the district court's opinion discloses that this appeal is without merit.  We find that Davis failed to make out a prima facie case of racial discrimination in her denial of a promotion and her subsequent termination.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Therefore, we affirm the district court's grant of summary judgment dismissing Davis's complaint.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Davis's motion to expedite her appeal